Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Yajima (Japanese Pub. No. 2016031373) discloses a display system (Yajima head mounted display device 100 and projector 200, Figures 1-3), comprising:
a display device (Yajima, projector 200, Figure 3) configured to display an object image on a display surface (Yajima, projector 200 projects an image on a screen SC which is an object to be projector and display the projected image. Figure 3, ¶ [0054]); and
a head-mounted display apparatus (Yajima head mounted display device 100, Figure 1) mounted on a head of a user and configured to display an object image so as to be visually recognizable together with an external scene (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked by the obstacle OB and cannot be visually recognized, a part of the display image can be displayed on the image display unit 20 and be visually recognized. Figures 3 and 6, ¶ [0070]), wherein
the display system refers to map data in which a position in a real space associated with the object image and a position of the display surface in the real space are recorded (Yajima, storage unit 120 may store image data to be displayed on the image display unit 20 of the head mounted display device 100, ¶ [0036]), and acquires the position in the real space associated with the object image and the position of the display surface in the real space (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked by the obstacle OB and cannot be visually recognized, a part of the display image can be displayed on the image display unit 20 and be visually recognized. Figures 3 and 6, ¶ [0070]), and
the display system displays the object image on any one of the display device and the head-mounted display apparatus, based on a position of the head-mounted display apparatus notified from the head-mounted display apparatus, the acquired position in the real space associated with the object image, and the acquired position of the display surface in the real space (Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 3 and 4 ¶ [0058]). Yajima teaches the method of figure 4 which determines the obstruction and provides the appropriate image data to the head mounted display to correct the image based on the user coordinates.
the display system includes an information processing device communicably coupled to the display device and the head-mounted display apparatus (Yajima, the external device OA is wireless connected to the communication unit 117, the control unit 140 acquires the content data from the communication unit 117 and performed control for displaying an image on the image display unit 20, Figure 2, ¶ [0039]),
the head-mounted display apparatus includes a position detection unit configured to detect a position of the head-mounted display apparatus, and transmits, as notification information, the position of the head-mounted display apparatus detected by the position detection unit to the information processing device (Yajima, The 9 axis sensor 66 is a motion sensor that detects acceleration, angular velocity, and geomagnetism. Since the 9 axis sensor 66 is provided on the image display unit 20, when the image display unit 20 is attached to the head of the user’s head, the user’s head movement is detected. Since the direction of the image display unit 20 is known from the detected movement of the head of the user, the control unit can estimate the direction of the line of sight of the user. ¶ [0049]),
the information processing device includes
a first storage unit configured to store the map data (Yajima, storage unit 120 may store image data to be displayed on the image display unit 20 of the head mounted display device 100, ¶ [0036]), and
the display device displays, on the display surface, the object image based on the image data received from the information processing device (Yajima, projector 200 projects an image on a screen SC which is an object to be projector and display the projected image. Figure 3, ¶ [0054]).
Yajima continues to teach determining the proper display to correct for obstacles in the display area (Yajima, coordinate specifying unit 163 specifies which region is to be complemented with respect to the display image data of the projector 200. ¶ [0045])(Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 2- 4 ¶ [0058]). 
Yajima does not expressly teach
a control unit configured to transmit image data of the object image to the display device when a distance between the position of the head-mounted display apparatus notified by the notification information and the position in the real space associated with the object image is longer than a distance between the head-mounted display apparatus and the display surface, 
Examiner found the remarks, filed on 06 June 2022, persuasive. Applicant’s representative asserts that Yajima does not expressly disclose the comparison of the distances to determine if the specified distance is longer than the other as claimed.  Examiner agreed with this argument after further consideration and withdraws the rejection for the cited limitations.  
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 3-10, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 11, Yajima (Japanese Pub. No. 2016031373) discloses an information processing device (Yajima head mounted display device 100, Figures 1 and 2) communicably coupled to a display device (Yajima, projector 200, Figure 3) configured to display an object image on a display surface (Yajima, projector 200 projects an image on a screen SC which is an object to be projector and display the projected image. Figure 3, ¶ [0054]), and a head-mounted display apparatus mounted on a head of a user and configured to display an object image so as to be visually recognizable together with an external scene (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked by the obstacle OB and cannot be visually recognized, a part of the display image can be displayed on the image display unit 20 and be visually recognized. Figures 3 and 6, ¶ [0070]), the information processing device comprising:
a first storage unit configured to store map data in which a position in a real space associated with the object image and a position of the display surface in the real space are recorded (Yajima, storage unit 120 may store image data to be displayed on the image display unit 20 of the head mounted display device 100, ¶ [0036]) (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked by the obstacle OB and cannot be visually recognized, a part of the display image can be displayed on the image display unit 20 and be visually recognized. Figures 3 and 6, ¶ [0070]); and
a control unit (Yajima, control part 140, Figure 2) configured to display the object image on any one of the display device and the head-mounted display apparatus, based on a position of the head-mounted display apparatus notified from the head-mounted display apparatus, the position in the real space associated with the object image, and the position of the display surface in the real space (Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 3 and 4 ¶ [0058]). Yajima teaches the method of figure 4 which determines the obstruction and provides the appropriate image data to the head mounted display to correct the image based on the user coordinates.
the head-mounted display apparatus includes a position detection unit configured to detect a position of the head-mounted display apparatus, and transmits, as notification information, the position of the head-mounted display apparatus detected by the position detection unit to the information processing device (Yajima, The 9 axis sensor 66 is a motion sensor that detects acceleration, angular velocity, and geomagnetism. Since the 9 axis sensor 66 is provided on the image display unit 20, when the image display unit 20 is attached to the head of the user’s head, the user’s head movement is detected. Since the direction of the image display unit 20 is known from the detected movement of the head of the user, the control unit can estimate the direction of the line of sight of the user. ¶ [0049]),
Yajima continues to teach determining the proper display to correct for obstacles in the display area (Yajima, coordinate specifying unit 163 specifies which region is to be complemented with respect to the display image data of the projector 200. ¶ [0045])(Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 2- 4 ¶ [0058]). 
Yajima does not expressly teach
the control unit is further configured to transmit image data of the object image to the display device when a distance between the position of the head-mounted display apparatus notified by the notification information and the position in the real space associated with the object image is longer than a distance between the head-mounted display apparatus and the display surface.
Examiner found the remarks, filed on 06 June 2022, persuasive. Applicant’s representative asserts that Yajima does not expressly disclose the comparison of the distances to determine if the specified distance is longer than the other as claimed.  Examiner agreed with this argument after further consideration and withdraws the rejection for the cited limitations.  
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to independent claim 12, Yajima (Japanese Pub. No. 2016031373) discloses a display control method of a display system (Yajima head mounted display device 100 and projector 200, Figures 1-3) including a display device (Yajima, projector 200, Figure 3) configured to display an object image on a display surface (Yajima, projector 200 projects an image on a screen SC which is an object to be projector and display the projected image. Figure 3, ¶ [0054]), and a head-mounted display apparatus (Yajima head mounted display device 100, Figures 1 and 2) mounted on a head of a user and configured to display an object image so as to be visually recognizable together with an external scene (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked by the obstacle OB and cannot be visually recognized, a part of the display image can be displayed on the image display unit 20 and be visually recognized. Figures 3 and 6, ¶ [0070]), the display control method of a display system comprising:
receiving, from the head-mounted display apparatus, notification information that notifies a position of the head-mounted display apparatus (Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 3 and 4 ¶ [0058]);
referring to map data in which a position in a real space associated with the object image and a position of the display surface in the real space are recorded, and acquiring the position in the real space associated with the object image and the position of the display surface in the real space (Yajima, storage unit 120 may store image data to be displayed on the image display unit 20 of the head mounted display device 100, ¶ [0036]) (Yajima, controlling a head mounted display device 100 including an image display unit 20 which displays an image so as to be transmitted through an external scene… data of a display image displayed by a projector 200 is acquired, and at least a part of a display image is displayed by an image display part 20… Therefore, for example, when a part of the display image displayed by the projector 200 is blocked by the obstacle OB and cannot be visually recognized, a part of the display image can be displayed on the image display unit 20 and be visually recognized. Figures 3 and 6, ¶ [0070]); and
displaying the object image on any one of the display device and the head-mounted display apparatus, based on the position of the head-mounted display apparatus, the acquired position in the real space associated with the object image, and the acquired position of the display surface in the real space (Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 3 and 4 ¶ [0058]). Yajima teaches the method of figure 4 which determines the obstruction and provides the appropriate image data to the head mounted display to correct the image based on the user coordinates.
Yajima continues to teach determining the proper display to correct for obstacles in the display area (Yajima, coordinate specifying unit 163 specifies which region is to be complemented with respect to the display image data of the projector 200. ¶ [0045])(Yajima, coordinate specifying unit specifies the projection plane coordinates of the image OI on the obstacle viewing from the view AU… the coordinate specifying unit 163 specifies, with respect to the display image data, the area where the display image data is to be completement by the coordinates of the interpolation target area NR relative to the display data when the object to be projected is on the screen SC. Figures 2- 4 ¶ [0058]). 
Yajima does not expressly teach
wherein image data of the object image is transmitted to the display device when a distance between the position of the head-mounted display apparatus notified by the notification information and the position in the real space associated with the object image is longer than a distance between the head-mounted display apparatus and the display surface.
Examiner found the remarks, filed on 06 June 2022, persuasive. Applicant’s representative asserts that Yajima does not expressly disclose the comparison of the distances to determine if the specified distance is longer than the other as claimed.  Examiner agreed with this argument after further consideration and withdraws the rejection for the cited limitations.  
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691